Citation Nr: 0631328	
Decision Date: 10/05/06    Archive Date: 10/10/06

DOCKET NO.  01-06 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an increased initial rating for 
degenerative joint disease of the lumbosacral spine, 
currently evaluated as 20 percent disabling.

2.  Entitlement to an increased initial rating for left 
paracentral disc protrusion, status post fracture, with 
anterior wedging of the thoracic spine, currently evaluated 
as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active duty from October 1990 to May 1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which granted service connection for 
degenerative joint disease of the lumbosacral spine, 
assigning a 20 percent evaluation, and left paracentral disc 
protrusion, status post fracture, with anterior wedging of 
the thoracic spine, assigning a 20 percent evaluation.  

This case was previously before the Board in December 2003 
and December 2005 when it was remanded for additional 
development.  The requested development has been completed 
and the Board proceeds with its review of the appeal.  


FINDINGS OF FACT

1.  The RO has satisfied its duty to notify and assist the 
veteran, and has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal. 

2.  The veteran's degenerative joint disease of the 
lumbosacral spine is not manifested by severe recurring 
attacks with only intermittent relief, limitation of motion 
that is more than moderate, or ankylosis.

3.  The veteran's left paracentral disc protrusion, status 
post fracture, with anterior wedging of the thoracic spine is 
manifested by demonstrable deformity of a vertebral body, 
limitation of motion that is no more than severe, no 
ankylosis, and no neurological symptoms.




CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess 20 percent for 
degenerative joint disease of the lumbosacral spine are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5295 (2002) (effective prior to September 26, 2003), 
Diagnostic Code 5242 (2006) (effective September 26, 2003).

2.  The criteria for an evaluation in excess of 20 percent 
for left paracentral disc protrusion, status post fracture, 
with anterior wedging of the thoracic spine are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5293 
(2002) (in effect prior to September 23, 2002), Diagnostic 
Code 5293(2003) (effective September 23, 2002), Diagnostic 
Code 5235 (2006) (effective September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) applies in this case.  38 U.S.C.A. § 5100 et seq. 
(West 2002 & Supp. 2005).  VCAA applies to any claim for 
benefits received by VA on or after November 9, 2000, as well 
as to any claim filed before that date but not decided by the 
VA as of that date.  The VCAA enhanced VA's duty to assist a 
claimant in developing facts pertinent to his claim, and 
expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  

In this case, VA's duties have been fulfilled to the extent 
possible or practicable.  First, VA must notify the veteran 
of evidence and information necessary to substantiate his 
claims.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2006).  The veteran was notified of the 
information and evidence necessary to substantiate his claims 
for increased ratings for his back, to include all changes in 
the regulations for rating spine disabilities which occurred 
during this appeal, in December 2002 and April 2004 letters 
to the veteran.  

Second, VA must inform the veteran of which information and 
evidence he is to provide to VA and which information and 
evidence VA will attempt to obtain on his behalf.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In the April 2004 
letter, VA informed the veteran that VA must make reasonable 
efforts to assist a veteran in obtaining all evidence 
necessary to substantiate a claim, such as medical records, 
employment records, or records from other Federal agencies.  
VA further informed the veteran that as long as he provided 
enough information about these records, VA would assist in 
obtaining them, but noted that he had the ultimate 
responsibility to make sure that these records were received 
by VA.  VA also told him that it would assist him by 
providing a medical examination or obtaining a medical 
opinion if it decided that such was necessary to make a 
decision on his claim.  Third, VA must request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  38 C.F.R. § 3.159(b)(1).  This 
was done in the April 2004 letter when VA asked the veteran 
to send any information in his possession that pertains to 
his claim.  

While full VCAA notice in this case was not provided to the 
appellant prior to the initial adjudication by the Agency of 
Original Jurisdiction (AOJ) denying the claims on appeal, 
notice was provided by the AOJ as stated above, prior to 
issuance of a supplemental statement of the case in January 
2005, and prior to transfer and certification of the 
appellant's case to the Board, and as described above the 
content of the notice complied with the requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The appellant has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, to decide the appeal would not 
constitute prejudicial error, as the notification 
requirements of the VCAA have been satisfied and the veteran 
has been provided a meaningful opportunity to participate in 
development of his claim.  See Mayfield v. Nicholson, 19 Vet. 
App. 103, 120-21 (2005).  Although the veteran was not 
notified of the evidence necessary to establish the 
effective date of any increased rating, the veteran is not 
prejudiced by this omission as the Board finds that a higher 
evaluation is not warranted.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

Finally, VCAA requires that VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefits sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. §§ 3.159(c), (d) (2006).  The RO has 
obtained the service medical records for the veteran's 
service and these appear to be complete.  All postservice 
records of treatment identified by the veteran have been 
obtained, which he has indicated are exclusively VA records.  
VA has provided examinations of the veteran in July 1999, 
March 2001 and May 2004.  He has been provided the 
opportunity to present evidence and testimony in hearings 
before a hearing officer at the RO and before a Veterans Law 
Judge, which he declined.  

In December 2005, the Board remanded the veteran's claim to 
the RO in part so that VA could obtain private records of 
treatment for his back from "Group Health" referenced by 
the veteran during his VA treatment, which did not appear to 
be part of the claims file.  Although the RO wrote the 
veteran asked him to provide information so that VA could 
obtain these records, he did not respond to VA's request for 
information.  VA cannot assist the veteran further in this 
regard without his cooperation.  The Board concludes that 
all reasonable efforts were made by the VA to obtain 
evidence necessary to substantiate the veteran's claim for 
increased ratings for his back disability.  Therefore, no 
further assistance to the appellant with the development of 
evidence is required.  

Legal Criteria - Increased Ratings

Service-connected disabilities are rated in accordance with 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2006) (Schedule), which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2006).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating.  38 
C.F.R. § 4.7 (2006).  When after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2006).   
 
When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

In evaluating the severity of a particular disability, it is 
essential to consider its history. 38 C.F.R. § 4.1 (2006); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  A claim placed 
in appellate status by disagreement with the initial rating 
award and not yet ultimately resolved is an original claim as 
opposed to a new claim for increase.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  In such cases, separate ratings 
may be assigned for separate periods based on the facts 
found, a practice known as "staged" ratings.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.

The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint. 38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint; or pain on 
movement.  38 C.F.R. § 4.45.

In the December 1999 rating decision, the veteran was service 
connected for the disabilities to the lumbosacral and 
thoracic spine as separate disabilities, each evaluated as 20 
percent disabling.  Because the criteria for evaluating spine 
disorders underwent several revisions during the course of 
this appeal, the Board must first address which version is to 
be applied.  Changes in the regulations may be applied from 
the effective date of the new criteria, but only the former 
criteria are to be applied for the period prior to the 
effective date of the new criteria. VAOPGCPREC 3-2000 (Apr. 
10, 2000).

Analysis

      A.  Prior to September 23, 2002.

The veteran sustained multiple back injuries during service.  
In May 1996 he fell and twisted his thoracic spine.  In 
December 1997, he slipped on ice falling onto his back and 
then was then trampled by other soldiers.  A June 1998 MRI 
found T6-T7 left paracentral disc protrusion, fracture with 
post traumatic and inflammatory change, and mild anterior 
wedging at the mid thoracic spine.  A December 1998 MRI found 
early L5-S1 posterior facet degenerative joint disease and 
small central disc protrusion at L5-S1 without significant 
spinal stenosis.  He was treated numerous times in service 
for low back symptoms, to include radiculopathy.  Treatment 
included transcutaneous electric nerve stimulation, ice, 
exercise, injections, postural awareness and limited 
activity.  

On VA examination in July 1999, the veteran complained of 
chronic back pain on a daily basis that limited his abilities 
in daily activities in that he was unable to participate in 
sports as he once had.  Physical examination of the spine 
revealed an essentially normal station and gait.  There was 
tenderness to percussion over the midthoracic and lower 
lumbar area.  No muscle spasms were appreciated.  Range of 
motion of the thoracic spine was limited.  Flexion was to 30 
degrees, 20 degrees rotation left and right.  The lumbosacral 
spine also had light range of motion limitation with flexion 
at 55 degrees, 20 degrees lateral bending, 35 degrees left 
and right, and rotation to 30 degrees left and right.  These 
produced pain in the lower lumbar area.  The impression was 
chronic mid and low back pain with a history of thoracic 
compression fractures and minimal degenerative lumbosacral 
spine disease.  

The veteran underwent another VA examination in March 2001.  
In this examination, the veteran reported daily pain 
exacerbated by bending, stooping and heavy lifting.  He was 
working as an employment specialist which did allow him to 
frequently change position which helped his back.  He was 
finding household chores more difficult.  On examination, 
station and gait were normal.  The spine was outwardly of 
normal configuration.  Range of motion was noted to be 
somewhat more reduced than on prior examination.  Forward 
flexion was to 35 degrees, extension to 30, left lateral 
flexion was 20 and right lateral flexion 35.  Rotation was 20 
to the left and 35 to the right.  All motions produced 
discomfort.  

The RO initially evaluated the veteran's low back disability 
as 20 percent disabled under Diagnostic Code 5293 for 
degenerative joint disease of the lumbosacral spine with 
radiculopathy.  Under the rating criteria in effect prior to 
September 23, 2002, intervertebral disc syndrome was 
evaluated as follows:

Pronounced; with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, little intermittent 
relief.......................................................
................60

Severe; recurring attacks, with intermittent relief .......40

Moderate; recurring 
attacks......................................... 20

Mild.........................................................
....................  10

38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

Prior to September 23, 2002, a higher or 40 percent 
evaluation required severe symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with only 
intermittent relief.  Diagnostic Code 5293 (2002).  

There is no evidence in either the VA examination reports or 
the outpatient treatment records to support a 40 percent 
evaluation.  There is no evidence of spasm, and no evidence 
of severe recurring attacks of radiculopathy with only 
intermittent relief.  In fact, there are currently no 
neurological signs of radiculopathy.  The Board has also 
considered a higher evaluation for limitation of motion of 
the lumbar spine; however, a higher evaluation under 
Diagnostic Code 5292 for limitation of motion of the lumbar 
spine requires limitation of motion that is severe rather 
than moderate, which is not shown by the evidence of record.  
The veteran is appropriately rated for his low back symptoms 
at a moderate level of disability, which is his current 20 
percent prior to September 23, 2002.

As for the veteran's thoracic spine, the RO initially 
evaluated the veteran's mid back disability as 20 percent 
disabling under Diagnostic Code 5285 for residuals of 
vertebral fracture.  Under that Diagnostic Code, a 100 
percent evaluation is assigned with cord involvement where 
the veteran is bedridden or requiring long braces.  Such is 
not shown in this case.  Without cord involvement, a 60 
percent evaluation is assigned for abnormal mobility 
requiring neck brace.  The evidence does not show the 
veteran's use of a neck brace.  In other cases, the veteran 
is to be rated in accordance with definite limited motion or 
muscle spasm, adding 10 percent for demonstrable deformity of 
a vertebral body.  X-ray examination confirms findings 
consistent with deformity of a vertebral body.  As such, the 
veteran is appropriately assigned 10 percent.  The evidence 
does not demonstrate muscle spasm in the thoracic area.  The 
only remaining question is whether there is sufficient 
limitation of motion to warrant assignment of an evaluation.

Limitation of motion of the dorsal spine is assigned zero 
percent for slight limitation of motion, and 10 percent for 
either moderate or severe limitation of motion.  Diagnostic 
Code 5291.  The evidence supports a 10 percent evaluation 
which is the highest evaluation possible for limitation of 
motion of the thoracic spine. 

Evaluation under Diagnostic Code 5293 for intervertebral disc 
syndrome is not possible as EMG testing in April 2000 showed 
no evidence of radiculopathy.  Therefore, prior to September 
23, 2002, the veteran is appropriately rated 20 percent for 
his thoracic spine disability, assigning 10 percent for 
demonstrable deformity of a vertebral body, and 10 percent 
for severe limitation of motion.

      B.  Effective September 23, 2002.

The regulations regarding intervertebral disc syndrome were 
revised effective September 23, 2002.  Under the revised 
regulations, intervertebral disc syndrome was evaluated as 
follows:

Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under Sec. 4.25 separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.

With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months.............60

With incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months.......................................................
...40

With incapacitating episodes having a total duration of at 
least two weeks but less than four weeks during the past 12 
months.......................................................
...20

With incapacitating episodes having a total duration of at 
least one week but less than two weeks during the past 12 
months.......................................................
...10

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.

38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003)

Under the criteria which became effective September 23, 2002, 
the veteran is evaluated for either the frequency of his 
incapacitating episodes, or for the combination of his 
orthopedic and neurological manifestations, whichever is 
higher.  The veteran has not described any incapacitating 
episodes requiring bed rest or treatment required by a 
physician as defined by the regulation.  As such, evaluation 
based on frequency of incapacitating episodes is not 
possible.

The revisions in the rating criteria effective September 23, 
2002, specified that neurologic disabilities should be 
evaluated separately under the most appropriate diagnostic 
code.  Note (2) to Diagnostic Code 5293 (2003).  

On VA examination in May 2004, the veteran appeared muscular 
and well-nourished.  He was currently working as a collector 
for the state government which he described as a sedentary 
occupation.  He continued to use a TENS unit and to take 
daily medication for low back pain which would wake him up 
during flare ups approximately three to four times a week.  
Range of motion of the thoracolumbar spine was 50 degrees 
flexion and overall limitation of motion was 210 degrees.  
Range of motion was not changed by repetitive movements.  
There was mild spasm and he walked with an antalgic gait.  
There was positive straight-leg raising; however, sensory was 
normal over the lower limbs except the dorsum of the feet.  
It was noted that he got tired very easily in back movements, 
particularly on the left side with weakness and slowness 
coming on in movements, as well in the lower extremity; 
however, functional limitation was mostly due to pain.

With regard to the lumbar spine disability, evaluating the 
neurological symptoms does not provide for a higher 
evaluation.  Although EMG has shown no evidence of 
radiculopathy, most recently in April 2000, he has 
demonstrate muscle spasm and continued to complain on 
outpatient treatment of radicular symptoms.  However, the 
examiner in May 2004 noted sensory examination was normal 
over the limbs except the dorsum of the feet.  This does not 
describe any neurological impairment sufficient to rate.

The orthopedic symptoms continue to be reflected by 
limitation of motion that is no more than moderate in degree, 
rather than severe.  A higher 40 percent evaluation for 
limitation of motion of the lumbar spine would require 
limitation that was classified as "severe" rather than 
moderate under Diagnostic Code 5292.  The May 2004 VA 
examination report showed that the veteran was able to extend 
backward to almost 30 degrees and with slight help passive 
motion was to 30 degrees without much pain.  Lateral flexion 
was to 30 degrees bilaterally, and rotation to 30 degrees on 
both sides.  He described some affect on his daily 
activities, such as bending over and lifting things, and 
sometimes he would wake up at night with pain when he had 
flare ups; however, he indicated that his other daily living 
activities were not particularly effected.  This does not 
more nearly approximate "severe" rather than "moderate" 
limitation of motion as contemplated by Diagnostic Code 5292.  

As for the veteran's thoracic spine disability, the examiner 
in the May 2004 examination noted that the veteran did not 
have any neurological symptoms associated with his thoracic 
spine.  As such, his evaluation is unaffected by the changes 
in the rating criteria.  He continues to be appropriately 
rated for his thoracic spine disability for orthopedic 
symptoms only which are unchanged.

      C.  Effective September 26, 2003.

The regulations regarding diseases and injuries to the spine, 
to include intervertebral disc syndrome, were again revised 
effective September 26, 2003.  Under these regulations, the 
back disability is evaluated under the General Rating Formula 
for Diseases and Injuries of the Spine, or under the Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 38 
C.F.R. § 4.25.  

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease Unfavorable 
ankylosis of the entire spine.............100

Unfavorable ankylosis of the entire thoracolumbar spine  	
		50

Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.....		 		40

Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical 
spine................................	 			30

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal 
kyphosis.............. 			20

Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height..................				 
	10

Note (1):  Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2):  (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes

With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months.............60

With incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months.......................................................
...40

With incapacitating episodes having a total duration of at 
least two weeks but less than four weeks during the past 12 
months.......................................................
...20

With incapacitating episodes having a total duration of at 
least one week but less than two weeks during the past 12 
months.......................................................
...10

Note (1): For purposes of evaluations under diagnostic code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician. 

Note (2): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of incapacitating episodes or under the General 
Rating Formula for Diseases and Injuries of the Spine, 
whichever method results in a higher evaluation for that 
segment.

68 Fed. Reg. 51,454, 51,458 (Aug. 27, 2003), 69 Fed. Reg. 
32,449, 32,450 (June 10, 2004) (codified at 38 C.F.R. § 
4.71a, Diagnostic Code 5235 - 5243 (2004)).

As noted above, the criteria for rating intervertebral disc 
syndrome under Diagnostic Code 5293 that became effective on 
September 23, 2002, contained a note defining incapacitating 
episodes and chronic orthopedic and neurologic 
manifestations.  The Federal Register version setting forth 
the final rule indicates that the three notes following the 
version of Diagnostic Code 5293 that became effective on 
September 23, 2002, were deleted when intervertebral disc 
syndrome was reclassified as Diagnostic Code 5243 in the 
criteria that became effective on September 26, 2003.  This 
was apparently inadvertent and has now been corrected by 69 
Fed. Reg. 32,449, 32,450 (June 10, 2004), a final correction 
that was made effective September 26, 2003.

From September 26, 2003, the veteran's back disability may be 
evaluated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, or under the 
revised General Rating Formula for Diseases and Injuries of 
the Spine.  As discussed above, the veteran has not had 
qualifying incapacitating episodes.  

Under the revised rating criteria, the veteran's lumbar and 
thoracic spine disabilities are to be rated together as a 
single back disability, with neurological symptoms rated 
separately.  There continue to be no significant neurological 
symptoms of either the veteran's thoracic spine or lumbar 
spine.  The veteran's back disability, both lumbar and 
thoracic, is most appropriate evaluated 40 percent disabling 
under the criteria effective September 26, 2003 for symptoms 
reflecting limitation of motion of the thoracolumbar spine.  
However, under the general rating formula, a higher 
evaluation to 60 percent is only possible where there is 
unfavorable ankylosis of the entire thoracolumbar spine, 
which is not shown.  

      D.  Conclusion

The Board has also considered whether factors including 
functional impairment and pain as addressed under 38 C.F.R. 
§§ 4.10, 4.40 and 4.45 would warrant a higher rating.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997); and DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  However, the Board finds that 
with regard to his lumbar spine disability, and with regard 
to his thoracic spine disability effective September 26, 
2003, when he is evaluated under the changed rating criteria, 
the diagnostic codes under which the veteran's back 
disability are evaluated already contemplate pain.  

With regard to his thoracic spine disability prior to 
September 26, 2003, the Board finds that he is adequately 
compensated for his complaints of pain and any functional 
limitation in his current 20 percent evaluation.  In this 
regard, the Board notes that he has not described any 
significant functional limitation related to his back, other 
than bending and lifting, and occasional flare-ups which 
awaken him at night from pain.  

In reaching this decision, the Board has considered the 
complete history of the disability in question as well as the 
current clinical manifestations and the impact the disability 
may have on the earning capacity of the veteran.  38 C.F.R. 
§§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Because the evidence for and against higher evaluations is 
not evenly balanced, the rule affording the veteran the 
benefit of the doubt is not for application.  38 U.S.C.A. § 
5107(b) and 38 C.F.R. §§ 3.102, 4.3, Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

An increased initial evaluation for degenerative joint 
disease of the lumbosacral spine is denied.

An increased initial evaluation for left paracentral disc 
protrusion, status post fracture, with anterior wedging of 
the thoracic spine is denied.



________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


